Citation Nr: 1607647	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for a left knee disability.  

2. Entitlement to service connection for back disorder, claimed as slipped disk.

3. Entitlement to service connection for a right hip disorder with shortening of the right leg, to include as secondary to a service-connected left hip disability.

4. Entitlement to service connection for right carpal tunnel syndrome.

5. Entitlement to service connection for left carpal tunnel syndrome.

6. Entitlement to service connection for left wrist arthritis.

7. Entitlement to service connection for right wrist arthritis.

8. Entitlement to service connection for right elbow arthritis.

9. Entitlement to service connection for left elbow arthritis. 

10. Entitlement to service connection for residuals of a deviated nasal septum.  

11. Entitlement to service connection for bilateral hearing loss.

12. Entitlement to service connection for tinnitus.

13. Entitlement to service connection for rheumatic fever and scarlet fever.

14. Entitlement to service connection for hypertension.

15. Entitlement to service connection for pes planus.

16. Entitlement to service connection for an acquired psychiatric disorder.

17. Entitlement to service connection for a respiratory disorder, claimed as tuberculosis and bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980, and from November 1994 to May 2001. 

This matter is on appeal from a rating decision in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and from rating decisions in April 2010 and May 2012 by the RO in Houston, Texas.  Jurisdiction over the appeal is currently with the RO in Pittsburgh, Pennsylvania.  .   

The Veteran also appealed the issues of entitlement to an increased rating for a left hip disability and a heart disorder.  However, in an August 2010 statement, he indicated that he concurred with the assigned ratings.  The RO interpreted this statement as a withdrawal of the appeal for these two issues, and they were never certified to the Board.  Therefore, these issues are not considered.  

The Veteran has submitted conflicting statements as to whether he desires a hearing before the Board.  However, in a December 2015 communication, his representative clarified that the Veteran did not want a hearing.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The AOJ issued a decision in January 2015 addressing the issue of entitlement to special apportionment during the Veteran's period of incarceration in 2013.  The Veteran filed a notice of disagreement (NOD) in February 2015 with amount of money that had been apportioned to his wife during that time.  He essentially argued that the amount should have been higher.  The RO responded by acknowledging receipt of the NOD and indicating that a Statement of the Case (SOC) would be forthcoming.  As the NOD was acknowledged, a Remand to have the AOJ issue a SOC is deemed unnecessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

With the exception of the issue of entitlement to service connection for residuals of a deviated septum, the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the residuals of the Veteran's deviated septum are related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a deviated septum have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

As is relevant here, the Veteran is seeking entitlement to service connection for residuals of a deviated septum.  At his VA examination in August 2010, he stated that he began to experience difficulty breathing through his nose while in the Marine Corps, and he ultimately had it surgically repaired in 1989.  He attributes his deviated septum to nasal trauma while in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

While the service treatment records do not reflect treatment for a broken nose, they do indicate complaints related to a deviated septum.  For example, in August 1979, he complained of traumatic rhinitis for the past five years and difficulty breathing through his nose for the past three years.  Given the fact that there is no evidence that the Veteran's deviated septum was evident prior to service, the Board must presume that it was incurred while on active duty.  See 38 U.S.C.A. § 1111, 1132 (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(b) (2015) (A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination).  

The Board recognizes that the Veteran underwent a VA examination in August 2010, where the VA examiner did not observe a septal deviation.  However, as the Veteran stated that his deviated septum was repaired in 1989, this is expected.  Moreover, had the Veteran not undergone corrective surgery, the symptoms he experienced in active duty would likely still be present.  Therefore, service connection for such residuals is warranted and, if he is currently asymptomatic, this is more appropriately addressed when assigning the appropriate rating for this disorder.  


ORDER

Service connection for residuals of a deviated nasal septum is granted.


REMAND

Unfortunately, the remaining issues on appeal must be remanded for further development.  

First, regarding his left knee disability, the Veteran's last VA examination for this disability was in October 2009.  During that time, his knee was observed to be stable and his range of motion was characterized by full extension and 130 degrees of flexion.  He stated that he has used crutches since 2001 for ambulation, although this was due more to his service-connected left hip disability.  It appears that his right knee has worsened since that time.  Specifically, the record reflects that he was issued a knee brace in June 2013.  In April 2014, he stated that he could not fully extend his knee.  

VA's General Counsel has indicated that, when the record reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the evidence since 2009, the Board concludes that an new VA examination is necessary to determine the current nature and extent of his service-connected left knee disability.

Next, regarding the Veteran's claim for scarlet fever, this claim was denied by the RO most recently in an August 2014 supplemental statement of the case (SSOC) on the basis that scarlet fever was not shown in service or currently.  The SSOC relied heavily on the fact that a throat culture in active duty service was negative for any abnormal bacteria.  However, the service treatment records do reflect that the Veteran was treated for measles in March 1977, where he displayed many symptoms of malaise, including restricted breathing and a skin rash.  He was again seen in January 1978 for a possible strep throat.

The Board notes that the Veteran has submitted a number of separate claims at various points for scarlet fever, bronchitis, tuberculosis, and rheumatic fever, but it appears that all of these claims are related to the same incidents during active duty.   

A service connection claim which describes only one particular disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any related disorder that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, on remand, these prior claims should be considered collectively, in order to prevent any prejudice to the Veteran.

The Board also notes that, in a December 2014 statement, the Veteran indicated that he received disability benefits from the Social Security Administration "due to multiple conditions of bones, joints, heart, back, knees, hips, wrists and [p]sych." As VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain, all SSA records must be acquired before the claims may be adjudicated.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) 

Additionally, some of the disorders on appeal require VA examinations and opinions before they may be adjudicated.  Service treatment records reflect that the Veteran was seen for complaints of back pain in December 1978 and again in 1979.  While these treatment notes do not indicate any spinal pathology, he stated in April 1992 that he experienced a disc herniation in "1978 or 1979."  Moreover, an opinion is required as to whether the Veteran's right hip disorder (to include his shortened right leg) is related to his service-connected back or left hip disabilities.  Finally, given the Veteran's statements of acoustic trauma in service, a VA audiological examination is also required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to the issues of entitlement to service connection for hypertension, pes planus, an acquired psychiatric disorder and a respiratory disorder, these claims were denied by the RO in March 2009.  In April 2009, the Veteran submitted a timely notice of disagreement to these disorders.  A statement of the case has never been issued on these issues.  As the Veteran has submitted a timely notice of disagreement to these issues, he should be sent a statement of the case addressing these issues.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Butler, Pennsylvania, since February 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility and ensure that they are entered into his VBMS file.

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the service-connected left knee disability to specifically include the range of motion in flexion and extension; the degree in motion at which pain begins; the degree of instability (if any) in the knee; and the degree of functional loss that results from any knee symptoms, to include symptoms such as locking, weakness, fatigability, incoordination, pain, and instability.  The examiner must consider the Veteran's lay statements regarding his disability, to include how his left knee disability impairment affects his daily activities.

4.  Schedule the Veteran for VA examinations to determine the nature, extent, onset and etiology of his bilateral hearing loss, tinnitus, lumbar spine and right hip disorders.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

Once complete, examiner should specifically provide opinions to the following questions: 
a. Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral sensorineural hearing loss and tinnitus had their onset in, or is otherwise etiologically related to, his active service.
b. Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lumbar spine and right hip disorders had their onset in, or is otherwise etiologically related to, his active service or to the Veteran's service-connected left hip disability.
c. Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right hip disorder is etiologically related to his lumbar spine disorder.

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The RO should undertake any additional development necessary, including any performing any additional VA examinations in order to properly adjudicate the appeal.  

6.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to an initial compensable rating for a left knee disability, as well as entitlement to service connection for a lumbar spine disorder, right hip disorder with shortening of the right leg, bilateral carpal tunnel syndrome, bilateral wrist arthritis, bilateral elbow disorder, bilateral hearing loss and tinnitus, and the claims file should be returned to the Board for further appellate consideration.

7.  Issue a statement of the case on the issues of entitlement to service connection for hypertension, pes planus, an acquired psychiatric disorder and a respiratory disorder.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


